Title: Enclosure E: [Amount of Bonds Becoming Due for Duties], 1 February 1793
From: Wood, Leighton, Jr.
To: 







E

  Amount of Bonds Becoming Due for Duties in the Several States, from the First of December 1792, to May 1794, Inclusive, Viz:


  State of
  Massachusetts
  485.124.29.
  


  Rhode Island
  69.627.99.
  


  Connecticut
  77.531.18.
  


  New York
  665.229.78.
  


  Pennsylvania
  471.809.51.
  


  Delaware
  252.   
  


  Jerseys
  2.282.42.
  


  Maryland
  309.715.60.
  



  Virginia
  188.527.63.
  


  North Carolina
  28.275.13.
  


  South Carolina
  26.694.80.
  


  Georgia
  20.539.99.
  


  
  
  
  2.345.610.32


  Amount due in April 1794, at New York
  155.118. 6.
  


  Amount due in May 1794, at Philadelphia
  17.466.76.
  


  
  
  172.584.82.


  Amount of Schedules received,
  
  2.518.195.14








  The following not having returned Schedules, the several amounts are taken from the Schedules for the year 1791, Viz:
  


  Massachusetts,
  Salem Schedule for December 1791
  6.079.22.
  


  Connecticut,
  New London, do
  1.902.14.
  


  New York,
  New York, Novemr. and Decemr. 1791.
  66.478.75.
  


  Pennsylvania,
  Philadelphia, Octo: Nov: and Dec: 1791
  155.889.92.
  


  Delaware,
  Wilmington Dec: 1791.
  1.978. 9.
  


  Virginia, Norfolk, Bermuda Hundred and Alexandria do
  1.142.59.
  


  North Carolina,
  
      
        Wilmington and New Bern do
        }
      
      
        Edenton, Nov: and Dec: 1791.
      
    
  3.010.60.
  


  South Carolina,
  Charleston, Oct: Nov: and Dec: 1791.
  84.337.86.
  


  Georgia,
  Savannah, Nov: and Dec: 1791.
  4 870.83.
  


  
  
  
    336.000.  


  
  Dollars,
  
  2.854.195.14.


Taken from the OriginalsFebruary 1st. 1793
L. Wood. junr.


Amount of the above Abstract
2.854.195.14.


Add for the increase of duties by virtue of the Act of the last Session, for raising a farther sum of money, for the protection of the frontiers and for other purposes therein mentioned, computed on the foregoing sum of 336 000, dollars, being the amount of duties for certain periods of the year 1791, for which, returns have not been received as above mentioned—say one seventh
   48.000.  



2.902.195.14.


Deduct amount of duties for the month of December, as per Abstract
  460.125.99.


Amount of outstanding and unsatisfied Bonds on the 1st. of January 1793, for duties to that period



Dollars,
2.442.069.15.


